                  IN THE UNITED STATES DISTRICT COURT
                FOR THE WESTERN DISTRICT OF OKLAHOMA


PAUL E. ESTRELLA VILOTTA,              )
                                       )
      Petitioner,                      )
                                       )
v.                                     )      Case No. CIV-18-871-SLP
                                       )
UNITED STATES OF AMERICA,              )
                                       )
      Respondent.                      )

                                     ORDER

      Before the Court is the Report and Recommendation of United States Magistrate

Judge Shon T. Erwin entered October 12, 2018 [Doc. No. 8]. No objection to the Report

and Recommendation has been filed nor has an extension of time in which to object been

sought or granted. Therefore, the Report and Recommendation of the Magistrate Judge is

ADOPTED in its entirety and this matter is DISMISSED WITHOUT PREJUDICE.

      IT IS SO ORDERED this 7th day of November, 2018.
